Per Curiam:
It is a mistake to suppose that the law governing the paving of streets applies to foot walks. The owner of the latter, on notice of the street commissioner, is bound to pave it or submit to have it paved for him by the contract of that officer.
Nor is the commissioner obliged to advertise for bids, in the absence of any law or ordinance specially requiring his so to do, for such an act would subserve no good purpose. The whole matter concerns the individual owner and not the public. He may, and ought to do it himself; but if he neglects or refuses so to do, and it is done for him, still he has the right to defend, both as to the price and quality of the work. This is all the defendant in this case could fairly ask; and as these grounds of defense were open to him he is without just cause of complaint.
The judgment is affirmed.